Mr. Justice del Toro
delivered the opinion of the court.
While the appeal was still pending in this court in the case of The People v. Vilar, for a crime against public morals and decency, consisting in the publication of certain obscene articles in a newspaper edited in the city of Caguas, Manuel P. Rojas addressed and sent to “The Honorable, The Chief Justice of the Supreme Court of Porto Rico, San Juan, P. R.,” .a letter which reads as follows:
“San Juan, P. JR,.', October 22, 1911. To the Honorable, tbe Chief Justice of the Supreme Court of Porto Rico, San Juan, P. R. Hon. Sir: "With due respect and for the sole purpose of furnishing that honorable court with such accurate information as will give the same exact knowledge of the.case taken to that high tribunal on appeal from a sentence imposed upon the humble workman, Juan Vilar, of Caguas, P. R., I am sending to Your Honor copies of ‘El *1056Motín’ and ‘La Voz del Cantero’ in which accounts are published of an event that occurred in the Convent of Santa Isabel de Gracia, in Barcelona, Spain, for the reproduction of which in ‘Voz Humana/ a newspaper published in Caguas, P. R., an information was filed against Juan Vilar as the supposed author of a crime against public morals.
“Counsel for the defendant, Juan Vilar, has not had an opportunity to incorporate in his defense the text of the article appearing in said newspapers and for the reproduction of which Vilar was. prosecuted.
“Being interested in the absolutely impartial administration of justice and having a full knowledge of the motives which prompted the action, I inclose the said copies which Tour Honor may retain for such uses as may be deemed best and for the purpose of a just decision in the matter of the appeal from the sentence imposed on Juan Vilar.*
“Having no other matter which would compel me to engage your honorable attention, I remain, very respectfully yours, (Signed) Manuel F. Rojas, Secretary, Central Labor Union.”
The transcribed letter and the inclosed newspapers were referred to the fiscal of this court, who, on the 6th of the present month of November, commenced these contempt proceedings by filing’ an information in due form. The defendant, Rojas, was summoned to appear and show cause why he should not be punished. On the day appointed he appeared and pleaded ignorance of the law of contempt and of the Rules of the Supreme Court, stating that in this manner only could he explain the possibility of his offense to this court, for which he felt the most profound respect. The fiscal also appeared on said day and conducted the prosecution of the case, which was submitted for judgment.
We have studied the case carefully and are of the opinion that the accused is guilty of the offense-charged, but that, considering the nature of the same and the circumstances thereof and exercising the power with which we are vested in cases of this kind, we should not punish the offender with either fine or imprisonment.
We should, however, clearly establish that in criminal as. *1057well as is civil cases it is incumbent upon tbe parties in interest only to intervene. In order tbat courts of justice may inspire tbe community with confidence it is necessary tbat tbe community be convinced’ that causes and suits are prosecuted in accordance with tbe law, all tbe parties being afforded tbe same opportunities, but no outside interest or influence being permitted to interfere in tbe least.
Tbe accused, Rojas, was not a party to tbe suit of The People v. Vilar and, therefore, bad no right whatever to intervene in tbe same, and in so doing and trying to influence this court so tbat it would render a decision favorable to tbe defendant be violated tbe substantial principles of tbe law which gives all parties really interested an equal opportunity.
Moreover, tbe manner in which tbe defendant, Rojas, addressed this court constituted a violation of rule 93 of tbe court, which rule was inspired by the principles of justice already set forth and which literally reads as follows:
"No lawyer, nor litigant, nor any other person, shall address any letter to any of the justices of this court in reference to any cause, civil or criminal, pending herein; but all communications, writings, briefs or arguments, written or printed, addressed to the court or to any of the justices thereof, shall be filed with the secretary, and be brought to the attention of this court, at the proper time, as prescribed herein.”
In view of tbe foregoing and believing in tbe sincerity of tbe statements made by tbe accused at tbe bearing, and using tbe discretional power which we possess in cases of this bind, we are of tbe opinion tbat we should dismiss tbe case without inflicting punishment of fine or imprisonment upon tbe defendant.

Case dismissed.

Chief Justice Hernández and Justices Wolf and Alclrey concurred.